Exhibit 10.5

CACI INTERNATIONAL INC

MANAGEMENT STOCK PURCHASE PLAN

(Amended and Restated as of August 13, 2008)

1. INTRODUCTION

The purpose of the CACI International Inc Management Stock Purchase Plan (the
“Plan”) is to provide for equity ownership in CACI International Inc. (the
“Company”) by selected management employees of the Company and its subsidiaries
by (1) providing for the deferral and payment of a portion of their annual
incentive bonus (“Bonus”) in common stock of the Company (“Stock”),
(2) permitting eligible executives to use Bonuses to acquire Stock at a
discount, and (3) providing eligible executives with other economic incentives
to use Bonuses to acquire additional Stock.

Under the Plan, the Compensation Committee of the Board of Directors of the
Company may require that a portion of an eligible executive’s Bonus will be in
the form of restricted stock units (“RSUs”). In addition, eligible executives
may elect to receive RSUs in lieu of their remaining Bonus, subject to such
limits, if any, as may be imposed by the Committee. The Committee may also elect
to match (in the form of additional RSUs) all or a portion of the elective or
mandatory Bonus deferral.

Each RSU represents the right to receive one share of Stock upon the terms and
conditions stated herein. RSUs issued in connection with elective or mandatory
Bonus deferrals may be granted at a discount of up to fifteen percent (15%) from
the fair market value of the Stock on the date of grant. So long as an eligible
executive remains employed by the Company or its subsidiaries through the date
the award vests, the executive’s RSUs will be settled in shares of Stock on the
distribution date determined under the Plan.

2. DEFINITIONS

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

“Account” means the bookkeeping account established and maintained for each
Participant pursuant to Section 5(a).

“Affiliate” means any entity other than a Subsidiary, if the Company and/or one
or more Subsidiaries own directly or indirectly fifty percent (50%) or more of
the total combined voting power of all classes of stock (or other equity
interests) in such entity.

“Affiliated Group Member” means any member of the “affiliated group,” as such
term is defined in Section 1504 of the Code (but determined without regard to
Section 1504(b) of the Code), which includes the Company.

“Award” means a Deferral Award or a Matching Award.



--------------------------------------------------------------------------------

“Award Agreement” means a written agreement between the Company and a
Participant memorializing the terms and conditions of a Deferral Award or
Matching Award granted pursuant to the Plan.

“Award Date” means, in the case of RSUs credited pursuant to an elective or
mandatory Bonus deferral, the date that the Bonus is paid or would otherwise be
paid. In the case of a Matching Award, “Award Date” means the Award Date of the
respective RSUs for the matched Deferral Award, or such later date as the
Committee shall so designate at the time of taking formal action to grant the
Matching Award.

“Board” means the Board of Directors of the Company.

“Bonus” means the annual incentive bonus payable to a Participant by the
Company.

“Cause” means (i) any material breach by the Participant of any agreement to
which the Participant and the Company are both parties, and (ii) any act or
omission justifying termination for cause in accordance with the terms of
Section 3027 (or any successor provision of like meaning), Employee
Terminations, of the Company’s then-current Policy and Guidelines.

“Change in Control” means the occurrence of any one of the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes a “beneficial owner” (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities; or

(ii) persons who, as of July 1, 2006, constituted the Company’s Board (the
“Incumbent Board”) cease for any reason, including without limitation as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to July 1, 2006 whose election was approved
by, or who was nominated with the approval of, at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this Plan,
be considered a member of the Incumbent Board; or

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

-2-



--------------------------------------------------------------------------------

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
issued thereunder.

“Committee” means the Compensation Committee of the Board or such other
committee or sub-committee of the Board as may be appointed pursuant to
Section 3 of the Plan to administer the Plan.

“Committee Delegate” means the Chief Executive Officer or other senior officer
of the Company to whom duties and powers of the Board or Committee hereunder
have been delegated pursuant to Section 3(b).

“Covered Employee” means an employee of the Company or any Affiliated Group
Member who is subject to Section 162(m) of the Code.

“Deferral Award” means an award of Restricted Stock Units under the Plan
pursuant to an elective or mandatory Bonus deferral. The term “Deferral Award”
does not include any portion of a related Matching Award.

“Disabled” or “Disability” means (i) the Participant is subject to a legal
decree of incompetency (the date of such decree being deemed the date on which
such disability occurred), (ii) the written determination by a physician
selected by the Company that, because of a medically determinable disease,
injury or other physical or mental disability, the Participant is unable
substantially to perform each of the material duties of the Participant’s
position as an Executive, and that such disability has lasted for the
immediately preceding ninety (90) days and is, as of the date of determination,
reasonably expected to last an additional six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information, or (iii) the Participant’s qualifying for benefits under the
Company’s long-term disability coverage, if any.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and
any rules or regulations promulgated thereunder.

“Executive” means employees of the Company and its Subsidiaries who hold the
position of Senior Vice President and above.

“Fair Market Value” of the Stock for any purpose on a particular date means the
closing price per share of the Stock on such date as reported by such registered
national securities exchange on which the Stock is listed, or, if the Stock is
not listed on such an exchange, as quoted on NASDAQ, provided, that, if there is
no trading on such date, Fair Market Value shall

 

-3-



--------------------------------------------------------------------------------

be deemed to be the closing price per share on the last preceding date on which
the Stock was traded. If the Stock is not listed on any registered national
securities exchange or quoted on an established securities market, the Fair
Market Value of the Stock shall be determined in good faith by the Committee by
the reasonable application of a reasonable valuation method consistent with
Treas. Reg. § 1.409A-1(b)(5)(iv)(B).

“Fiscal Year” means the fiscal year of the Company, which currently ends on
June 30th.

“Matching Award” means an award of Restricted Stock Units that is designed to
match all or a portion of the RSUs credited to a Participant’s Account in the
form of elective or mandatory Bonus deferrals pursuant to the terms of the Plan.

“Non-Employee Director” means any director who: (i) is not currently an officer
of the Company, a Subsidiary or an Affiliate, or otherwise currently employed by
the Company, a Subsidiary or an Affiliate, (ii) does not receive compensation,
either directly or indirectly, from the Company, a Subsidiary or an Affiliate,
for services rendered as a consultant or in any capacity other than as a
director, except for an amount that does not exceed the dollar amount for which
disclosure would be required pursuant to Item 404(a) of Regulation S-K
promulgated by the SEC, (iii) does not possess an interest in any other
transaction for which disclosure would be required pursuant to Rule 404(a) of
Regulation S-K, and (iv) is not engaged in a business relationship for which
disclosure would be required pursuant to Rule 404(b) of Regulation S-K.

“162(m) Award” means an Award intended to meet the requirements of
Section 6(a)(iii)(A) of the Plan.

“Outside Director” means any director who (i) is not an employee of the Company
or of any Affiliated Group Member, (ii) is not a former employee of the Company
or any Affiliated Group Member who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliated Group Member’s taxable year, (iii) has not been an officer of
the Company or any Affiliated Group Member and (iv) does not receive
remuneration from the Company or any Affiliated Group Member, either directly or
indirectly, in any capacity other than as a director. “Outside Director” shall
be determined in accordance with Section 162(m) of the Code and the Treasury
regulations issued thereunder.

“Parent” means a company, whether now or hereafter existing, within the meaning
of the definition of “parent company” provided in Section 424(e) of the Code, or
any successor thereto of similar import.

“Participant” means an Executive who has been notified by the Company of his or
her participation in the Plan.

“Performance Measure” means one or more of the following criteria, or such other
operating objectives, selected by the Committee to measure performance of the
Company or any Subsidiary or Affiliate or other business division of same for a
Performance Period, whether in absolute or relative terms: basic or diluted
earnings per share of Stock; earnings per share of Stock growth; revenue;
operating income or profit; net income or profit (either before or after

 

-4-



--------------------------------------------------------------------------------

taxes); earnings and/or net income or profit before interest and taxes; earnings
and/or net income or profit before interest, taxes, depreciation and
amortization; return on capital; return on equity; return on assets; net cash
provided by operations; free cash flow; Stock price; economic profit; economic
value; total stockholder return; gross margins and costs. Each such measure
shall be determined in accordance with generally accepted accounting principles
as consistently applied, adjusted to omit the effects of extraordinary items,
gain or loss on the disposal of a business segment, unusual or infrequently
occurring events and transactions and cumulative effects of changes in
accounting principles.

“Performance Period” means a period of not less than one year over which the
achievement of targets for Performance Measures is determined.

“Restricted Stock Unit” or “RSU” means a bookkeeping entry that represents an
amount equivalent to a share of Common Stock.

“Rule 16b-3” means Rule 16b-3 as in effect under the Exchange Act on the
effective date of the Plan, or any successor provision prescribing conditions
necessary to exempt the issuance of securities under the Plan (and further
transactions in such securities) from Section 16(b) of the Exchange Act.

“Securities Act” means the U.S. Securities Act of 1933, as amended and any rules
or regulations promulgated thereunder.

“Separation from Service” means separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code) with the Company or a Subsidiary.

“Specified Employee” means a specified employee within the meaning of
Section 409A(a)(2)(B)(i) of the Code.

“Stock” means common stock of the Company, par value $0.10 per share.

“Subsidiary” and “Subsidiaries” means only a company or companies, whether now
or hereafter existing, within the meaning of the definition of “subsidiary
company” provided in Section 424(f) of the Code, or any successor thereto of
similar import.

“Subscription Agreement” means the written agreement whereby a Participant
elects to receive all or part of the Bonus otherwise payable in cash in deferred
RSUs pursuant to the terms of the Plan.

“Value” means the following:

(i) In the case of RSUs credited in connection with a mandatory or elective
Bonus deferral, the term “Value” means:

(A) As of the Award Date, “Value” means the dollar amount of the mandatory or
elective Bonus deferral.

 

-5-



--------------------------------------------------------------------------------

(B) As of any date subsequent to the Award Date, “Value” means the Value
determined on the Award Date plus simple interest per annum on such amount at
the one-year U.S. Treasury Bill rate (as published in The Wall Street Journal)
in effect on the Award Date and each anniversary thereof.

(ii) In the case of RSUs credited in connection with a Matching Award, the term
“Value” means the Fair Market Value of the Stock on the Award Date.

“Vesting Date” means the date on which an Award becomes vested in accordance
with Section 6.

3. ADMINISTRATION

(a) Procedure. The Plan shall be administered by the Committee consisting of all
members of the Compensation Committee of the Company, each of whom qualifies as
an Outside Director and a Non-Employee Director, but the authority and validity
of any act taken or not taken by the Committee shall not be affected if any
person administering the Plan is not an Outside Director or a Non-Employee
Director. The Committee shall have at least two (2) members at all times. Except
as specifically reserved to the Board under the terms of the Plan, the Committee
shall have full and final authority to operate, manage and administer the Plan
on behalf of the Company. Action by the Committee shall require the affirmative
vote of a majority of all members thereof.

(b) Secondary Committees. The Board may, in its sole discretion, divide the
duties and powers of the Committee by establishing one or more secondary
Committees to which certain duties and powers of the Committee hereunder are
delegated (each of which shall be regarded as a “Committee” under the Plan with
respect to such duties and powers). Additionally, if permitted by applicable
law, the Board or Committee may delegate certain of the Committee’s duties and
powers hereunder to the Chief Executive Officer and/or to other senior officers
of the Company subject to such conditions and limitations as the Board or
Committee shall prescribe. However, only the Committee described under
Subsection 3(a) may determine the amount of the discount used to calculate the
Value of RSUs credited in connection with a Deferral Award and grant Matching
Awards to Participants.

(c) Powers of the Committee. The Committee shall have all the powers vested in
it by the terms of the Plan, such powers to include authority, in its sole and
absolute discretion, to determine the amount of the discount used to calculate
the Value of RSUs credited in connection with a Deferral Award and to grant
Matching Awards under the Plan, prescribe Award Agreements evidencing Matching
Awards and establish programs for granting Awards. The Committee shall have full
power and authority to take all other actions necessary to carry out the purpose
and intent of the Plan, including, but not limited to, the authority to:

(i) determine the Participants in the Plan,

 

-6-



--------------------------------------------------------------------------------

(ii) determine the Participants in the Plan to whom, and the time or times at
which, Matching Awards shall be granted,

(iii) determine the amount of the discount (not to exceed fifteen percent
(15%)) used to calculate the Value of RSUs credited in connection with a
Deferral Award,

(iv) impose such terms, limitations, vesting schedules, restrictions and
conditions upon any Award as the Committee shall deem appropriate, including
without limitation establishing, in its discretion, Performance Measures that
must be satisfied before a Matching Award vests and/or becomes payable,

(v) subject to the provisions of Sections 162(m) and 409A of the Code (to the
extent applicable), modify or extend Awards, provided that no such action shall
be taken with respect to any outstanding Award that would materially, adversely
affect the Participant without the Participant’s consent,

(vi) subject to the provisions of Section 6, waive or accelerate the lapse, in
whole or in part, of any restriction or condition with respect to an Award, and

(vii) establish objectives and conditions, including targets for Performance
Measures, if any, for earning Matching Awards and determining whether Matching
Awards will be paid after the end of a Performance Period.

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan as the Committee deems necessary,
desirable or appropriate in accordance with the Bylaws of the Company.

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Board or Committee or a Committee Delegate shall be liable for any action taken
or decision made in good faith relating to the Plan or any Award thereunder.

(e) Indemnification. The members of the Board and Committee and any Committee
Delegate shall be indemnified by the Company in respect of all their activities
under the Plan in accordance with the procedures and terms and conditions set
forth in the Certificate of Incorporation and Bylaws of the Company as in effect
from time to time. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Certificate of Incorporation and Bylaws, as a matter of law,
or otherwise.

(f) Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee or a Committee Delegate on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Committee’s or Committee Delegate’s sole and absolute discretion and shall
be conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

 

-7-



--------------------------------------------------------------------------------

4. PARTICIPATION

U.S.-based employees of the Company and its Subsidiaries who are classified as
Executives shall participate in the Plan. Executives shall become Participants
in the Plan upon notification by the Company of their participation in the Plan.

5. PLAN AWARDS

(a) Restricted Stock Units. Participants in the Plan shall receive awards of
RSUs in accordance with the terms of the Plan. Each RSU awarded to a Participant
shall be credited to the Participant’s Account.

(b) Award of RSUs.

(i) Mandatory Deferral. Twenty percent (20%) of each Bonus (or such greater or
lesser percentage as the Committee shall determine) shall be payable in deferred
RSUs. Any change in the percentage or amount of the Bonus that is automatically
payable in deferred RSUs shall be made on or before the date specified in
Section 6(a)(iii)(A) for 162(m) Awards and for other Awards on or before
December 31 of the Fiscal Year for which a Bonus is earned; provided, however,
in no event may a change in the amount automatically deferred be made outside
the timeframe permitted under Section 409A of the Code (i.e., after a Bonus for
a year compensation has become readily ascertainable for purposes of
Section 409A).

(ii) Elective Deferrals. Each Participant may voluntarily elect to receive the
remaining portion of his or her Bonus in deferred RSUs, subject to such
conditions and limitations as may be imposed by the Committee. The election by
any Participant to receive any remaining portion of his or her Bonus in deferred
RSUs shall be made by, and only by, the filing of a completed Subscription
Agreement with the Company prior to the date specified in Section 6(a)(iii)(A)
for 162(m) Awards and for other Awards on or before December 31 of the Fiscal
Year for which a Bonus is earned; provided, however, in no event may a change in
the amount automatically deferred be made outside the timeframe permitted under
Section 409A of the Code (i.e., after a Bonus for a year compensation has become
readily ascertainable for purposes of Section 409A). An election to receive
deferred RSUs in lieu of a cash Bonus is irrevocable and may not be changed.
Subscription Agreements must be filed using the form supplied by the Company and
filed with (and received by) the Company.

(iii) Matching Grants. Subject to the other applicable provisions of the Plan
and applicable law, the Committee may make Matching Awards. A Matching Award may
be in such amount (not to exceed twenty-five percent (25%) of the Participant’s
elective or mandatory deferrals) and subject to such vesting or other
restrictions and conditions as the Committee determines. The grant of a Matching
Award shall be made on or

 

-8-



--------------------------------------------------------------------------------

before the date specified in Section 6(a)(iii)(A) for 162(m) Awards and for
other Awards on or before December 31 of the Fiscal Year of the Bonus deferral
to which the Matching Award relates; provided, however, in no event may the
grant of a Matching Award be made outside the timeframe permitted under
Section 409A of the Code.

(c) New Participants. The following provisions shall apply to an individual who
becomes a Participant after the start of the Fiscal Year:

(i) The mandatory deferral of the Bonus for the Fiscal Year in which the
Participant’s participation begins shall be shall be prorated based on the
number of days remaining in the Fiscal Year after the date the Participant is
notified of his or her participation in the Plan, compared to the total number
of days in the Fiscal Year.

(ii) If the Participant was not eligible to participate in any plan that must be
aggregated with the Plan for purposes of Section 409A of the Code, the
Participant may elect to defer a portion of his or her Bonus for the Fiscal
Year. The Participant’s initial Subscription Agreement must be filed with the
Company within thirty (30) days after the date on which the Participant is
notified that he or she is a participant in the Plan. The initial deferral
election shall be for the remainder of the current Fiscal Year and the amount
deferred with respect to the Bonus for services performed in the Fiscal Year
shall be prorated based on the number of days remaining in the Fiscal Year after
the date the Subscription Agreement is filed with the Company, compared to the
total number of days in the Fiscal Year.

(d) Distribution Elections. Each Subscription Agreement may specify a deferred
distribution date with respect to a Deferral Award (mandatory and elective) and
any related Matching Award, and the election of such deferred distribution date
is irrevocable. Such deferral election may apply to all or any portion of the
Deferral Award and any related Matching Award. The deferred distribution date
specified in the Subscription Agreement shall be either: (i) a number of whole
years, not less than three (3), following the Award Date, or (ii) the
Participant’s Separation from Service; provided, however, that any distribution
to a Specified Employee on account of a Separation from Service shall be made on
the first day of the seventh month following the date of Separation from Service
(or, if earlier, the date of death). If no deferred distribution date is
specified in the Subscription Agreement, RSUs credited in connection with the
Deferral Award and any related Matching Award shall be settled on the date
specified in Section 6 below. A Participant whose only Bonus deferrals consist
of those required under Section 5(b)(i) (i.e., mandatory deferrals) who desires
to elect a deferred distribution date, must complete a Subscription Agreement
(or other election form prescribed for this purpose) containing such deferred
distribution election. Any election of a deferred distribution date with respect
to a Deferral Award and any related Matching Award is irrevocable and must be
made at the time the Subscription Agreement is filed with the Company, but in
all events on or before the last date that a deferred distribution election must
be made in order to comply with the provisions of Section 409A of the Code as
provided under Section 5(b).

(e) Crediting RSUs. The Company shall credit each Participant’s Account on the
Award Date with a whole number of RSUs determined by dividing the Value of the
Award by a percentage of the Fair Market Value of the Stock on the Award Date.
The percentage established by the Committee for this purpose may not be less
than eighty-five percent (85%) of the Fair Market Value of the Stock on the
Award Date. No fractional RSU will be credited. Instead, the amount of RSUs
credited to the Participant Account will be rounded up to the next whole number.

 

-9-



--------------------------------------------------------------------------------

6. VESTING AND SETTLEMENT OF RSUs

(a) Vesting.

(i) Elective or Mandatory Deferrals. Subject to the provisions of
Section 6(a)(iii), a Participant shall become fully vested in each RSU credited
in connection with an elective or mandatory Bonus deferral thirty-six
(36) months after the Award Date, provided that the Participant has remained
continuously employed by the Company for the entire thirty-six (36) month
period. In the event a Participant is still employed by the Company, a
Participant shall also become fully vested in each RSU credited in connection
with an elective or mandatory Bonus deferral in the event of (1) the
Participant’s death, (2) the Participant’s Disability, or (3) a Change in
Control.

(ii) Matching Awards. The Committee, in its discretion, may condition Matching
Awards on the completion of a period of continuous employment and/or on the
achievement of pre-established targets for Performance Measures during a
Performance Period. The vesting schedule must be, at a minimum, (i) three years
from the Award Date for RSUs that vest based on continued employment with the
Company, and (ii) one year from the Award Date for RSUs that vest based upon the
accomplishment of Performance Measures. Notwithstanding the forgoing limitation,
such Award may provide for full vesting upon a Change in Control, death,
Disability or, except in the case of a 162(m) Award, retirement (on or after age
65). In the case of a Matching Award that is a 162(m) Award, if the Covered
Employee retires (on or after age 65) prior to the end of the Performance
Period, then the Performance Period shall be deemed to have ended (and the
extent to which the Performance Measures have been met shall be determined) as
of the end of the Fiscal Year preceding the date of termination. For Fiscal
Years in the original Performance Period that ended in or after the date of
termination, the Performance Measures for such Fiscal years shall be deemed to
have not been met.

(iii) Performance Based Awards to Employees.

(A) 162(m) Awards. If an Award is made to a Covered Employee, and such Award is
intended to meet the performance-based compensation exception under
Section 162(m) of the Code, then the Committee shall (i) establish in the
applicable Award Agreement (or other appropriate document) the specific targets
relative to the Performance Measures which must be attained before the Award is
granted in the case of a Deferral Award or granted, vests or is otherwise paid
or delivered in the case of a Matching Award, (ii) provide in the applicable
Award Agreement (or other appropriate document) the method for computing the
portion of the Award which shall be granted, vested, paid and/or delivered if
the target or targets are attained in full or part, and (iii) at the end of the
relevant Performance Period and prior to any such vesting, payment or delivery
certify the extent to which the applicable target or targets were achieved

 

-10-



--------------------------------------------------------------------------------

and whether any other material terms were in fact satisfied. The specific
targets and the method for computing the portion of such Award which shall be
granted, vested, paid or delivered to any Covered Employee shall be established
by the Committee prior to the earlier to occur of (A) ninety (90) days after the
commencement of the Performance Period to which the Performance Measure applies
and (B) the elapse of twenty-five percent (25%) of the Performance Period and in
any event while the outcome is substantially uncertain. In interpreting Plan
provisions applicable to Performance Measures and Awards which are intended to
meet the performance-based compensation exception under Section 162(m) of the
Code, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulations Section 1.162-27(e)(2), and
the Committee in interpreting the Plan shall be guided by such provisions.

(B) Other Matching Awards. The Committee may authorize the granting of Matching
Awards based on performance measures other than the Performance Measures and
performance periods other than the Performance Periods to employees who are not
Covered Employees or to Covered Employees to the extent such Matching Awards are
not intended to meet the performance-based compensation exception under
Section 162(m) of the Code and in such case waive the deadlines for establishing
performance measures under Subsection (A) above.

(iv) Employment Requirement. Except as otherwise provided in the Award
Agreement, in addition to meeting Performance Measures (or other performance
criteria), a Participant must remain in the continuous employ of the Company or
a Subsidiary for the specified Performance Period in order to become vested in a
Matching Award.

(b) Settlement Following Vesting. Unless the Participant has elected a deferred
distribution date, then, subject to the requirements of Section 10, the Company
shall issue to the Participant one share of Stock for each RSU covered by the
Award thirty (30) days after the earlier of: (1) the end of the 36-month period
beginning on the Award Date, (2) the date of the Participant’s death, (3) ninety
(90) days after the Participant’s disability (within the meaning of
Section 409A(a)(2)(C) of the Code), or (4) the date of the Participant’s
Separation from Service; provided, however, that any distribution to a Specified
Employee on account of a Separation from Service shall be made on the first day
of the seventh month following the date of Separation from Service (or, if
earlier, the date of death). If a Participant has elected a deferred
distribution date, the Company shall issue to the Participant one share of Stock
with respect to each vested RSU that is subject to such election, thirty
(30) days after the earlier of: (1) the deferred distribution date (if expressed
as a whole number of years, not less than three (3), following the Award Date)
specified by the Participant in the Subscription Agreement; (2) the date of the
Participant’s death, (3) ninety (90) days after the Participant’s disability
(within the meaning of Section 409A(a)(2)(C) of the Code), or (4) the date of
the Participant’s Separation from Service; provided, however, that any
distribution to a Specified Employee on account of a Separation from Service
shall be made on the first day of the seventh month following the date of
Separation from Service (or, if earlier, the date of death). The issuance of
such Stock shall be in full settlement of the Award.

 

-11-



--------------------------------------------------------------------------------

(c) Settlement Prior to Vesting. The following provisions shall apply if a
Participant terminates employment with the Company prior to his or her Vesting
Date:

(i) Deferral Awards.

(A) Voluntary Termination; Termination For Cause. If a Participant voluntarily
terminates employment with the Company, or is terminated for Cause prior to the
Vesting Date with respect to one or more Deferral Awards, then the RSUs covered
by such Deferral Awards shall be canceled and the Participant shall receive a
cash payment thirty (30) days following the Participant’s Separation from
Service equal to the lesser of (a) the Value of such Deferral Awards, or (b) a
cash payment equal to the number of the RSUs covered by such Deferral Awards
multiplied by the Fair Market Value of the Stock on the date of the
Participant’s Separation from Service; provided, however, that any distribution
to a Specified Employee on account of a Separation from Service may not be made
before the date which is six (6) months after the date of Separation from
Service (or, if earlier, the date of death). In the case of a Section 162(m)
Awards, the number of RSUs covered by such Awards shall be adjusted as of the
date of termination in accordance with the provisions of Section 6(d).

(B) Termination Without Cause. If the Company terminates a Participant’s
employment without Cause prior to the Vesting Date with respect to one or more
Deferral Awards, then the RSUs covered by such Deferral Award shall be canceled
and the Participant shall receive a payment thirty (30) days following the
Participant’s Separation from Service determined as follows: The number of RSUs
covered by such Deferral Awards shall be multiplied by a fraction, the numerator
of which is the number of full months that the Participant was employed by the
Company after the Award Date and the denominator of which is thirty-six (36);
the Participant shall be deemed vested in such RSUs and shall receive the
resulting number of such vested RSUs in shares of Stock. With respect to the
remaining portion of such Deferrals Awards (consisting of nonvested RSUs), the
Participant shall receive cash in an amount equal to the lesser of (a) the Value
of such remaining portion, or (b) an amount equal to the number of such RSUs
covered by the remaining (nonvested) portion of such Deferral Awards multiplied
by the Fair Market Value of the Stock on the date of the Participant’s
Separation from Service. Any distribution under this Section 6(c)(i)(B) to a
Specified Employee on account of a Separation from Service shall be on the first
day of the seventh month following the date of Separation from Service (or, if
earlier, the date of death). In the case of a Section 162(m) Awards, the number
of RSUs covered by such Awards shall be adjusted as of the date of termination
in accordance with the provisions of Section 6(d).

(ii) Matching Awards. If a Participant terminates employment with the Company
prior to his or her Vesting Date with respect to a Matching Award, the
Participant shall forfeit all amounts credited to his or her Account with
respect to such Matching Award.

 

-12-



--------------------------------------------------------------------------------

(d) 162(m) Deferral Awards.

(i) Failure to Meet Performance Measures. If the Performance Measures
established with respect to a Deferral Award are not met with respect to a
Performance Period, then the RSUs covered by such Deferral Award shall be
adjusted so that the Participant’s Account reflects a number of RSUs determined
by dividing the dollar amount of the Participant’s elective or mandatory Bonus
deferrals by the Fair Market Value of the Stock on the Award Date. No fractional
RSU will be credited. Instead, the amount of RSUs credited to the Participant
Account will be rounded down to the next whole number.

(ii) Termination of Employment. If a Covered Employee terminates employment
prior to the end of the Performance Period, then the Performance Period shall be
deemed to have ended (and the extent to which the Performance Measures have been
met shall be determined) as of the end of the Fiscal Year preceding the date of
termination. For Fiscal Years in the original Performance Period that ended in
or after the date of termination, the Performance Measures for such Fiscal years
shall be deemed to have not been met, and the number of RSUs covered by a
Deferral Award shall be adjusted in accordance with Section 6(d)(i) above.

(e) Committee’s Discretion. The Committee shall have complete discretion to
determine the circumstances of a Participant’s Separation from Service,
including whether the same results from voluntary termination, Disability or
termination by the Company, and the Committee’s determination shall be final and
binding on all parties and not subject to review or challenge by any Participant
or other person.

(f) Limitation on Distributions. In no event may a distribution be made other
than as permitted under Section 409A of the Code.

(g) Method of Settlement. Shares of stock to be issued by the Company upon
settlement of vested RSUs shall be shares of the Company’s Stock, which may be,
in any combination, (i) authorized but unissued shares of Stock, (ii) shares of
Stock that are reacquired by the Company and held as treasury shares, and/or
(iii) shares of Stock purchased on the open market by a broker designated by the
Company and, subject to the requirements of Section 10, immediately thereafter
issued for the benefit of a Participant under the Plan. It is intended that a
registration statement under the Securities Act of 1933, as amended, shall be
effective with respect to the shares of Stock issued under the Plan.

7. DESIGNATION OF BENEFICIARY

A Participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his/her death. A designation of beneficiary
shall apply to a specified percentage of a Participant’s entire interest in the
Plan. Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company. If there is no effective designation of
beneficiary, or if no beneficiary survives the Participant, the Participant’s
estate shall be deemed to be the beneficiary.

 

-13-



--------------------------------------------------------------------------------

8. SHARES AVAILABLE; MAXIMUM NUMBER OF RSUs; ADJUSTMENTS

(a) Shares Issuable. The aggregate maximum number of shares of Stock available
for issuance under the Plan shall be five hundred thousand (500,000). For
purposes of this limitation, the shares of Stock underlying any RSUs that are
canceled shall be added back to the shares of Stock available for issuance under
the Plan. Stock available under the Plan may be, in any combination, Stock
acquired on the open market or Stock that is reacquired by the Company.

(b) Adjustments. In the event of a stock dividend, stock split or similar change
in capitalization affecting the Stock, the Committee shall make appropriate
adjustments in (i) the number and kind of shares of Stock or securities with
respect to which RSUs shall thereafter be granted; (ii) the number of and kind
of shares remaining subject to outstanding RSUs; (iii) the number of RSUs
credited to each Participant’s Account; and (iv) the method of determining the
Value of RSUs. In the event of any proposed merger, consolidation, sale,
dissolution or liquidation of the Company, all non-vested RSUs shall become
fully vested upon the effective date of such merger, consolidation, sale
dissolution or liquidation and the Committee in its sole discretion may, as to
any outstanding RSUs, make such substitution or adjustment in the aggregate
number of shares available for issuance under the Plan and the number of shares
subject to such RSUs as it may determine on an equitable basis and as may be
permitted by the terms of such transaction, or terminate such RSUs upon such
terms and conditions as it shall provide. In the case of the termination of any
vested RSU, the Committee shall provide payment or other consideration that the
Committee deems equitable in the circumstances, provided that such payment
(including the timing thereof) otherwise complies with the provisions of
Section 409A of the Code.

(c) Maximum Award. The maximum dollar value of RSUs granted to any Participant
under the Plan for any Fiscal Year, determined as of the Award Date for the
respective Deferral Award based on one hundred percent of the Fair Market Value
of the underlying Stock on such date, may be up to 100% of the Bonus payable to
such Participant for such Fiscal Year.

9. AMENDMENT OR TERMINATION OF PLAN

(a) The Company reserves the right to amend, suspend or terminate the Plan at
any time, by action of the Board, provided, however, that (i) no such action by
the Board shall materially and adversely affect a Participant’s rights under the
Plan with respect to RSUs awarded and vested before the date of such action,
(ii) any such action shall be subject to approval by the Company’s shareholders
to the extent required by the Act to ensure that awards are exempt under Rule
16b-3 promulgated under the Act, and (iii) no such action shall accelerate the
date for any payment of (or with respect to) a RSU.

(b) Notwithstanding the foregoing, the Board may (without the approval or
consent of any Participant):

(i) Make such amendments or modifications to the Plan, Subscription Agreements
and Award Agreements that the Board, in its sole and absolute discretion,
determines are necessary or desirable in order to address and conform the
provisions of the Plan to the provisions of Section 409A of the Code; or

 

-14-



--------------------------------------------------------------------------------

(ii) Elect to terminate the Plan and provide payment or other consideration that
the Committee deems equitable in the circumstances:

(A) in connection with the termination of all arrangements sponsored by the
Company (and any other company that is deemed to be part of a single service
recipient for purposes of Section 409A of the Internal Revenue Code) that would
be aggregated under Section 409A of the Internal Revenue Code if the same
service provider participated in such arrangements, provided that (i) the
termination and liquidation of the Plan do not occur proximate to a downturn in
the Company’s financial health, (ii) no payments (other than those payments that
would have been made had the termination not occurred) are made within twelve
(12) months of the date of termination, (iii) all payments with respect to RSUs
are made within twenty-four (24) months of the date of termination; and
(iv) neither the Company (or any other company that is deemed to be part of a
single service recipient for purposes of Section 409A of the Internal Revenue
Code) adopts a new arrangement that would have been aggregated with the Plan
under Section 409A of the Internal Revenue Code within three (3) years from the
date of termination;

(B) within thirty (30) days prior to, or twelve (12) months following, a “Change
In Control” (as defined for purposes of Section 409A of the Internal Revenue
Code), provided that, with respect to each Participant affected by the Change in
Control, all arrangements that are sponsored by the Company (and any other
company that is deemed to be part of a single service recipient for purposes of
Section 409A of the Internal Revenue Code) and aggregated with the Plan under
Section 409A are terminated and all RSUs are paid out within twelve (12) months
of the date of termination; or

(C) within twelve (12) months of a corporate dissolution that is taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that payment with respect to such RSUs
is made as soon as administratively practicable thereafter to all Participants
in the calendar year in which the termination and liquidation of the Plan occur
or, if later, the first calendar year in which payment is administratively
practicable.

(c) No such termination, amendment or modification shall be deemed to materially
and adversely affect any RSUs previously awarded under the Plan.

10. MISCELLANEOUS PROVISIONS

(a) No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares of Stock under the Plan to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution

 

-15-



--------------------------------------------------------------------------------

thereof. No shares of Stock shall be issued until all applicable securities law
and other legal and stock exchange requirements have been satisfied. The
Committee may require the placing of such stop-orders and restrictive legends on
certificates for Stock as it deems appropriate.

(b) Withholding. Participation in the Plan is subject to any required tax
withholding on wages or other income of the Participant in connection with the
Plan. Tax withholding obligations may be satisfied, in whole or in part, by the
Company withholding from shares of Stock to be issued pursuant to an Award that
number of shares having an aggregate Fair Market Value (as of the date the
withholding is effected) required to satisfy the minimum withholding amounts due
with respect to such Award. Each Participant also agrees, by entering the Plan,
that the Company shall have the right to deduct any such taxes, in its sole
discretion, from any amount payable to the Participant under the Plan or from
any payment of any kind otherwise due to the Participant.

(c) Notices; Delivery of Stock Certificates. Unless otherwise provided by the
Company, (i) any notice required or permitted to be given by the Company or the
Committee pursuant to the Plan shall be deemed given when personally delivered
or deposited in the United States mail, registered or certified, postage
prepaid, addressed to the Participant at the last address shown for the
Participant on the records of the Company, and (ii) notices to or documents
filed with the Company shall be personally delivered or deposited in the United
States mail, registered or certified, postage prepaid, addressed to the Company
to the attention of its Director of Business Operations (or such other person as
may be designated by the Company) at its principal office. Delivery of stock
certificates to persons entitled to receive them under the Plan shall be deemed
effected for all purposes when the Company or a share transfer agent of the
Company shall have deposited such certificates in the United States mail,
addressed to such person at his/her last known address on file with the Company.

(d) Nontransferability of Rights. During a Participant’ lifetime, any payment or
issuance of shares under the Plan shall be made only to him/her. No RSU or other
interest under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by a Participant or any beneficiary under the Plan to do so shall be
void. No interest under the Plan shall in any manner be liable for or subject to
the debts, contracts, liabilities, engagements or torts of a Participant or
beneficiary entitled thereto. Notwithstanding the foregoing, with the
Committee’s permission expressed in the Award Agreement or otherwise, the right
to receive Stock in settlement of an RSU may, in the Committee’s sole
discretion, be transferable by gift or domestic relations order to (i) the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
daughter-in-law, son-in-law, brother-in-law or sister-in-law, including adoptive
relationships (such persons, “Family Members”), (ii) a corporation, partnership,
limited liability company or other business entity whose only stockholders,
partners or members, as applicable are the Participant and/or Family Members, or
(iii) a trust in which the Participant and/or Family Members have all of the
beneficial interests.

(e) Company’s Obligations To Be Unfunded and Unsecured. The obligation of the
Company to make payments with respect to Awards hereunder shall be interpreted
solely as an unfunded contractual obligation to make such payments in the manner
and under the conditions prescribed hereunder and under the terms of the Award.
Any assets set aside with

 

-16-



--------------------------------------------------------------------------------

respect to amounts payable under an Award shall be subject to the claims of the
Company’s general creditors, and no person other than the Company shall, by
virtue of the provisions of the Plan or an Award, have any interest in such
assets. In no event shall any assets (including Stock) that directly or
indirectly set aside with respect to amounts payable under an Award be located
or transferred outside the United States. Neither the Participant nor any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a payment or distribution under an Award, and the
Participant or any such other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan or
an Award.

(f) Compliance with Section 409A. Notwithstanding anything herein to the
contrary, no amount of “deferred compensation” (within the meaning of
Section 409A of the Internal Revenue Code) payable to a Participant shall be
paid earlier than the earliest date permitted under Section 409A of the Internal
Revenue Code, and all deferral elections made hereunder shall be made in
accordance with the provisions of Section 409A. The Plan, including all deferral
elections and distributions hereunder, is intended to comply with the provisions
of Section 409A of the Internal Revenue Code and if any provision of the Plan is
subject to more than one interpretation or construction, such ambiguity shall be
resolved in favor of the interpretation or construction which is consistent with
the Plan complying with the provisions of Section 409A.

(g) Non-Guarantee of Employment. Nothing in the Plan or in any Award thereunder
shall confer any right on an employee to continue in the employ of the Company
or any Subsidiary or shall interfere in any way with the right of the Company or
any Subsidiary to terminate an employee at any time.

(h) Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation determinations of the persons to receive Matching
Awards, the amount of Awards, the terms and provisions of Awards and the
agreements evidencing same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated.

(i) Governing Law. The terms of the Plan shall be governed, construed,
administered and regulated in accordance with the laws of the State of Delaware.
In the event any provision of this Plan shall be determined to be illegal or
invalid for any reason, the other provisions shall continue in full force and
effect as if such illegal or invalid provision had never been included herein.

(j) Effective Date of Amended and Restated Plan. This amended and restated Plan
is effective as of the date on which the amended and restated Plan is approved
by the stockholders of the Company. Notwithstanding the forgoing, any provision
which is contained in this amended and restated Plan and which is required to be
effective as of January 1, 2005 (or such other date as may be required) in order
to comply with the provisions of Section 409A of the Code shall be effective as
of the date necessary for the plan to comply with Section 409A of the Code.

 

-17-